
	
		I
		111th CONGRESS
		2d Session
		H. R. 5212
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2010
			Mrs. Kirkpatrick of
			 Arizona introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend Public Law 105–344 to authorize the Secretary of
		  Agriculture to convey to the Blue Ridge Unified School District that portion of
		  the Woodland Lake Park tract in the Apache-Sitgreaves National Forest in the
		  State of Arizona containing the Big Springs Environmental Study
		  Area.
	
	
		1.Conveyance of portion of
			 Woodland Lake Park tract, Apache-Sitgreaves National Forest,
			 ArizonaSection 1 of Public
			 Law 105–344 (112 Stat. 3204) is amended—
			(1)by redesignating
			 subsection (b) as subsection (c); and
			(2)by inserting after
			 subsection (a) the following new subsection:
				
					(b)Authorization of
				conveyance of Big Springs Environmental Study AreaThe
				Secretary of Agriculture may convey to the Blue Ridge Unified School District
				that portion of the tract containing the Big Springs Environmental Study
				Area.
					.
			
